Citation Nr: 1517371	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  07-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a back disability claimed to have resulted from lack of Department of Veterans Affairs (VA) care.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a neck disability claimed to have resulted from lack of VA care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to November 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California VA Regional Office (RO).  In December 2011, the Board denied service connection for a low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in December 2012, granted a Joint Motion and remanded the claim.  In July 2013, the Board remanded the claim of service connection for a back disability for additional development.  In December 2014, the Board remanded the issues on appeal to afford the Veteran a hearing before a Veterans Law Judge.  In February 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

An issue of entitlement to compensation for a shoulder disability under 38 U.S.C.A. § 1151 (was raised during the February 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran's service treatment records are fire-related and unavailable.  It was noted in the Joint Motion that the National Personnel Records Center had recommended that the AOJ make an additional request for such records using code "M05."  It does not appear that the AOJ has made this request.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Corrective action is needed.  

During the February 2015 hearing, the Veteran testified that when he was stationed in the Azores, he was knocked down two flights of stairs, landing on his back, and was taken to a hospital where he was given a cushion and pain medication.  He acknowledged this was the only treatment he received for his back in service.  He stated that following service he used pain medication, but conceded that he was not treated by a medical provider for his low back after service until 1972.  

The record shows that in June 1984 the Veteran was involved in a plane crash and sustained a back injury.  In July 1984 a private physician noted that clinically there was evidence for lumbosacral sprain superimposed on preexisting osteoarthritis.  The Veteran alleges this supports his claim that he had a back injury in service.  

In May 2005, the Veteran completed a form for the National Archives and Records Administration showing he served in the Azores from September 1955 to November 1957.  He did not provide information as to when he was hospitalized following his claimed fall at that duty station.

The Veteran also testified at the hearing that he sought Workman's Compensation benefits following the 1984 plane crash.  The Board's review of the record did not find any records pertaining to a Workman's Compensation claim (or that such records were sought).   Any such records outstanding are pertinent evidence that must be secured.  

On September 2014 VA examination the examiner opined regarding whether the Veteran's back disability was the due to VA care, but did not comment as to whether it may be related to an incident in service.  

The claims for compensation for back and neck disabilities under 38 U.S.C.A. § 1151 are (as argued) inextricably intertwined with the claim for compensation for a shoulder disability under 38 U.S.C.A. § 1151, and consideration of those claims must be deferred pending adjudication of the claim pertaining to shoulder disability 

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to provide more detailed information concerning the treatment he received when in the Azores (specifically identifying approximately when he was seen at a hospital there following a fall).  The AOJ should also ask the Veteran to provide identifying information regarding his Workman's Compensation claim following the 1984 plane crash (and to provide releases for VA to secure all related records).  The AOJ should secure for the record copies of all records pertaining to the Workman's Compensation claim. 

2.  The AOJ should contact the National Personnel Records Center using Code M05 to obtain any sick and morning reports pertaining to the Veteran.  If such records are not available, it should be so noted for the record.

3.  The entire record should then be forwarded to the examiner on September 2014 VA back examination r for review and an advisory medical opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's low back disability is related to his service, to include as due to a claimed fall therein.  If the examiner who conducted the September 2014 examination is unavailable to provide the opinion sought, the AOJ should arrange for a spine examination of the Veteran to secure the opinion sought. 

The consulting provider(s) must include rationale with all opinions.

4.  The AOJ should then review the record (and specifically the transcript of the February 2015 hearing), address the inextricably intertwined issue referred above, and then readjudicate the claims seeking service connection for a back disorder, and compensation under 38 U.S.C.A. § 1151 for back and neck disabilities (as due to lack of VA care).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

